United States District Court
Northern District of California

Aan & WO WN

o Co NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

JUN 14 2019

SUSAN Y. SOONG
UNITED STATES DISTRICT COURT CLERK, U.S. DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA NORTH DISTRICT OF CALIFORNIA

INTHEMATTEROF CV 1 case} 1 oD 8 MISC

Diddo Ruth Clark, bar no. 079876 ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Diddo Ruth Clark, bar no. 079876

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective May 17, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before July 24, 2019, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after July 24, 2019 absent further order of this ©
Court.

IT IS SO ORDERED.

Dated: June 13, 2019

 

JAMES D@etATO
United Stes District Judge

Attorney-discipline_OSC
rev. 11-18

 
